Citation Nr: 1745300	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to an annual clothing allowance for the 2013 calendar year due to use of a left knee brace and a back brace.

2.  Entitlement to an annual clothing allowance for the 2015 calendar year due to use of a left knee brace and a back brace. 

3.  Entitlement to an annual clothing allowance for the 2016 calendar year due to use of a left knee brace and a back brace.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2013, May 2015, and May 2016 decisions by the Department of Veterans Affairs (VA) Medical Center in Dallas, Texas.  

In his October 2013 substantive appeal, the Veteran requested a Board hearing; however this request was withdrawn in an April 2016 statement.  38 C.F.R. § 20.704(e) (2016).

In an April 2016 rating decision, the Regional Office (RO) in Waco, Texas, denied entitlement to service connection for erectile dysfunction and to special monthly compensation based on loss of use.  The Veteran submitted a timely Notice of Disagreement, however the RO has not yet addressed these matters; therefore, they are referred back to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  The Veteran was issued a back brace on August 28, 2013, for his service-connected low back disability subsequent to the August 1, 2013, clothing allowance application deadline for calendar year 2013.

2.  The Veteran wore daily a postoperative left knee immobilizing brace for his service-connected left knee disability until October 2013.

3.  The Veteran was issued a hinged left knee brace for his service-connected left knee disability on October 9, 2013.

4.  The collective evidence is, at least, in relative equipoise as to whether the postoperative left knee immobilizing brace worn by the Veteran until October 2013 for his service-connected left knee disability tended to wear and tear his clothing in calendar year 2013.

5.  The collective evidence is, at least, in relative equipoise as to whether the hinged left knee brace provided to the Veteran in October 2013 for his service-connected left knee disability, tended to wear and tear his clothing in calendar years 2013, 2015, and 2016.

7.  The collective evidence is, at least, in relative equipoise as to whether the rigid back brace provided to the Veteran in August 2013 for his service-connected low back disability tended to wear and tear his clothing in calendar years 2015 and 2016.


CONCLUSIONS OF LAW

1.  The criteria for a clothing allowance due to use of a back brace in calendar year 2013 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for one clothing allowance due to use of a left knee brace for calendar year 2013 are met.  38 U.S.C.A. §§ 1162, 5107; 38 C.F.R. §§ 3.102, 3.810.

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for more than one clothing allowance due to use of a left knee brace and a back brace for calendar year 2015 are met.  38 U.S.C.A. §§ 1162, 5107; 38 C.F.R. §§ 3.102, 3.810.

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for more than one clothing allowance due to use of a left knee brace and a back brace for calendar year 2016 are met.  38 U.S.C.A. §§ 1162, 5107; 38 C.F.R. §§ 3.102, 3.810.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.  

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1)(ii)(A).

Additionally, a veteran is entitled to more than one clothing allowance when multiple types of garments are affected for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of 38 C.F.R. § 3.810(a)(1) and affects a distinct type of article of clothing or outer garment. 

The application for clothing allowance must be filed within one year of the anniversary date (August 1) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  38 C.F.R. § 3.810(c)(1).

The record confirms that the Veteran is in receipt of service connection for medial collateral ligament injury, left knee with osteoarthritis, and mechanical low back pain.  He was previously awarded a clothing allowance due to his left knee brace from 2007 to 2012.  He submitted a clothing allowance claim based on the use of a left knee brace in May 2013.  In August 2013, he reported to a required inspection wearing a postoperative left knee immobilizer brace prescribed for temporary use after a 1996-1997 surgery.  The Veteran's doctor had instructed him to discontinue the use of the left knee immobilizer brace in 2001.  The Veteran reported that he used the brace constantly due to pain and instability.  The available records show that the postoperative temporary left knee brace was hinged.  Photographs submitted by the Veteran demonstrate that the brace has exterior hinges, covered with fabric, as well.  

On August 28, 2013, the Veteran was issued an XL Lumbar Sacral Orthosis (LSO) VAL5NXL with a rigid panel to support his lower back.  Following the September 2013 decision denying a clothing allowance for the left knee brace, the Veteran submitted a Notice of Disagreement that also claimed an allowance for the new back brace.  On October 9, 2013, he was issued a Large Hinged Corflex KO with medial and lateral uprights to support his left knee.  The Veteran's medical records indicate that he continues to wear both braces.  Accordingly, it is established that the Veteran wears a hinged left knee brace as a result of his service-connected left knee disability and a rigid panel back brace as a result of his service-connected low back disability.

The Veteran has contended in several statements that the knee brace damages his jeans and pants at the point where the hinges are located.  He reported that the back brace causes discoloration and degeneration of his shirts as a result of the constant friction from the brace.  

The October 2013 Statement of the Case denied the 2013 clothing allowance claim based on the fact that the postoperative left knee immobilizer brace had been prescribed as a temporary brace and because it was not "worn with sufficient consistency to cause irreparable damage to clothing."  The decision also noted that the back brace had not been issued prior to the August 1, 2013, allowance application deadline, and as such could not be the basis of an award.

The Veteran submitted claims for 2015 and 2016 calendar year clothing allowances due to his use of the left knee brace and the back brace.  The applications were denied after review of the Veteran's medical records, with the decisions stating that the left knee brace did not have any exposed metal and the back brace did not have exposed rigid panels.

The Board notes that the Veteran was prescribed a back brace and stated a claim for a clothing allowance for such brace in calendar year 2013 after the August 1, 2013, deadline for application.  As such, no grant of a clothing allowance based on the back brace is warranted for that calendar year.

The prescribed postoperative temporary left knee brace did have exterior hinges, which were covered in fabric.  The denial of a 2013 clothing allowance was based upon the treating doctor's opinion that the brace was temporary and not prescribed for use through 2013.  However, the Veteran has reported that he used the brace daily to relieve pain and pressure and to help with stability.  Although not prescribed for long-term use, the Veteran used the brace to ambulate with his service-connected disability for an extended period of time after surgery.  Additionally, he was subsequently prescribed a brace for long-term use in October 2013.  

The Board takes judicial notice of the fact that both the temporary postoperative immobilizer left knee brace and his current left knee brace have exterior hinges that are covered with fabric.  However, the Veteran has stated that, over time, the movement of these hinges repeatedly wore through his pants.  

The Board is persuaded by the VA treatment records documenting a postoperative immobilization left knee brace and a subsequent hinged left knee brace, as well as the Veteran's assertions concerning wear and tear on his clothing.  The collective evidence concerning this issue is in relative equipoise, in such cases, all reasonable doubt is resolved in the Veteran's favor.

The 2015 and 2016 decisions denied a clothing allowance due to the use of a back brace because the brace did not have exposed rigid panels.  However, it is clear from the evidence that the Veteran's back brace does have a rigid panel.  Further, there is no requirement in VA regulations that a brace have exposed rigid panels for a clothing allowance to be awarded.  Indeed, the 2015 application that the Veteran submitted noted specifically that a rigid brace is the type of appliance for which allowances are granted.  The Board is also persuaded by the Veteran's assertions that his shirts suffer degeneration from constant friction.  Again, although it may be argued that the evidence is in relative equipoise, reasonable doubt is resolved in the Veteran's favor.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a clothing allowance is warranted for the 2013 calendar year based on the Veteran's use of a postoperative immobilizer brace and a hinged left knee brace for his service-connected left knee disability, and for more than one clothing allowance for calendar years 2015 and 2016 based on his use of the hinged left knee brace for his left knee disability and a rigid panel back brace for his low back disability.


ORDER

An annual clothing allowance for calendar year 2013 is granted, subject to the legal authority governing the payment of compensation.

An annual clothing allowance for calendar year 2015 is granted, subject to the legal authority governing the payment of compensation.

An annual clothing allowance for calendar year 2016 is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


